Citation Nr: 0733834	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-30 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for pes planus, 
currently evaluated as 30 percent disabling. 
 
2.  Entitlement to an initial evaluation in excess of zero 
percent for right ankle sprain. 
 
3.  Entitlement to an initial evaluation in excess of zero 
percent for left ankle sprain. 
 
4.  Entitlement to an initial evaluation in excess of zero 
percent for right knee strain. 
 
5.  Entitlement to an initial evaluation in excess of zero 
percent for left knee strain. 
 
6.  Entitlement to an evaluation in excess of zero percent 
for low back strain with arthritis. 
 
7.  Entitlement to an evaluation in excess of zero percent 
for left sacroiliac joint strain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
March 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Affairs (Board) from a February 2006 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that denied an evaluation in excess of 30 percent 
for pes planus.  That rating determination also granted 
service connection for bilateral ankle, bilateral knee, low 
back and sacroiliac disorders, effective from September 27, 
2005, but denied more than a zero percent disability rating 
in each respect.  The veteran has expressed dissatisfaction 
with the initial ratings and has appealed for higher 
evaluations.  

As the veteran is appealing the initial disability ratings 
assigned for the service-connected disorders listed above, 
those issues have been framed as denoted on the title page of 
this decision. See Fenderson v. West, 12 Vet. App. 119, 125- 
126 (1999).

The appellant was afforded a personal hearing in June 2007 
before the undersigned Veterans Law Judge sitting at Detroit, 
Michigan.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issues of entitlement to evaluations in excess 
of zero percent for service-connected orthopedic 
disabilities.  The VCAA and its implementing regulations 
require that VA provide specific notice to claimants 
regarding information needed to complete an application for 
benefits, as well as specific notice regarding information or 
evidence required to substantiate a claim. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The record reflects 
that the RO has never sent a VCAA notice letter that 
addresses higher initial ratings for ankle, knee and low back 
disorders.  Additionally, the appellant has not been notified 
of the criteria for rating a disability or an award of an 
effective date when service connection is granted. See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The veteran 
must be given the required notice with respect to these 
issues on appeal.  Accordingly, the case must be remanded in 
order to comply with the statutory requirements of the VCAA 
and Dingess.

The veteran asserts that the symptoms associated with his 
service-connected orthopedic disabilities have worsened, and 
are more severely disabling than reflected by the currently 
assigned disability evaluations.  He testified that he has 
increased pain and functional loss in his feet, ankles, 
knees, and lower back.

Review of the record discloses that the appellant was most 
recently evaluated for VA compensation and pension purposes 
in November 2005.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a veteran alleges 
that his service-connected disability has worsened since he 
was previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  

The Board also notes that the November 2005 examiner clearly 
indicated that neither the claims file nor the electronic 
medical record was available for review at that time.  The 
fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a current 
VA orthopedic examination is warranted.

The Board notes that in a statement dated in April 2006, the 
appellant indicated that he would be seeking assistance at 
the Ann Arbor VA Medical Center for orthopedic shoes or 
appliances.  There are no VA outpatient records showing any 
treatment during the appeal period.  As VA has notice of the 
possible existence of additional VA records, they must be 
retrieved and associated with the other evidence already on 
file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  The RO should therefore request all of 
the veteran's records dating from VA Ann Arbor from September 
2005, and associate them with the claims folder. 

In the April 2006 correspondence, the appellant also related 
that he would be seeking treatment from his personal 
physician for supporting evidence concerning the severity of 
pain and lack of range of motion.  The appellant should 
therefore be requested to provide the names and addresses of 
any physicians who have recently treated him for orthopedic 
symptoms, and provide authorization for release of clinical 
records.  This information should be requested if not already 
of record.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2006), the implementing regulations 
found at 38 C.F.R. § 3.159 (2007), 
Dingess, and any other legal 
precedent are fully complied with 
and satisfied with respect to the 
issues on appeal.  

2.  All of the veteran's clinical 
records dating from September 2005 
should be retrieved from Ann Arbor 
VA Medical Center and associated 
with the claims folder.

3.  The veteran should be contacted 
and asked to provide authorization 
to secure records of any provider 
who has treated him for the 
disabilities claimed on appeal.  
This information should be 
requested and associated with the 
claims folder if not already of 
record.

4.  After a reasonable period of 
time for receipt of additional 
information requested, the veteran 
should be scheduled for a special 
VA orthopedic examination to 
include a functional capacity 
evaluation, for purposes of 
assessing the severity of the 
service-connected feet, ankle, 
knee, low back and sacroiliac 
disabilities.  The claims folder 
and a copy of this remand should be 
provided to the examiner in 
connection with the examination.  
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated tests and 
studies deemed necessary should be 
conducted and clinical findings 
should be reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, 
etc.

The report of the examination 
should be comprehensive and include 
a detailed account of all 
manifestations of the service-
connected orthopedic disorders.  
The examiner should also indicate 
whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-
connected disabilities.  In 
addition, the examiner should 
indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or 
any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  The examiner should 
express such functional loss in 
terms of additional degrees of 
limitation of motion (beyond that 
clinically shown).

The examiner should set forth a 
complete rationale for the opinions 
expressed in the clinical report.

5.  The veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2007).  If 
he fails to appear, this fact 
should be noted in the file and a 
copy of the examination 
notification should be associated 
with the claims folder.

6.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient, or if any requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the appellant should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


